Case 7:20-cr-01360 Document1 Filed on 08/09/20 in TXSD Page 1 of 2

 

AO 91 (Rev. 11/11) Criminal Complaint United States Distriot Court
FILED :
UNITED STATES DISTRICT COURT
for the AUG 9 2020

Southern District of Texas David u. B radley, Clerk

V.

Case No, AA.- 20-149 5-M

United States of America
I

Madeline Deanna AGUILAR
DOB (07/22/1992)
United States Citizen

Nee ee ee ee ee ee

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of \_ August 9, 2020 in the county of Starr in the

 

 

Southern District of Texas , the defendant(s) violated:

Code Section Offense Description

21 USC 841 Did knowingly posses and intentionally possess with intent to distribute

21 USC 846 approximately 10.48 kilograms of methamphetamine in the crystal form, a
Schedule II controlled substance, and did conspire with persons known and
unknown to knowingly and intentionally posses with intent to distribute
approximately 10.48 kilograms of methamphetamine in the crystal form, a
Schedule II controlled substance.

This criminal complaint is based on these facts:

See Attachment A

& Continued on the attached sheet.

Submitted by reliable electronic means, sworn to /s/ Hector Berlanga
and attested to telephonically as per Fed. R. Cr. P.4.1 Complainant's signature
Reviewed by AUSA Robert Guerra

 

Hector Berlanga HSI Special! Agent

Printed name and title

 

Sworn to before me’and signed in my presence.

Date: _ August 9, 2020. 10:21 p.m. fice. A over

Judge's signature

City and state: McAllen, Texas Peter Ormsby, U.S. Magistrate Judge

Printed name and title

 
Case 7:20-cr-01360 Document1 Filed on 08/09/20 in TXSD Page 2 of 2

ATTACHMENT A

Before the United States Magistrate Judge, Southern District of Texas, Hector
Berlanga, Special Agent, United States Immigration and Customs Enforcement,
being duly sworn, deposes and says the following:

On Saturday, August 8, 2019 at approximately 9:00 A.M., CBPOs working
outbound operations at the RGC POE inspected AGUILAR’s Ford Fusion and
noticed grease stains on the aftermarket compartment and missing screws.

On Sunday, August 9, 2020 at approximately 9:20 A.M., AGUILAR attempted to
enter the United States through the RGC POE driving her Ford Fusion car.
AGUILAR and the Ford Fusion were referred due to a lookout placed on the
vehicle. At secondary inspection CBPOs discovered 10 bundles hidden inside
the compartment weighing 10.48 kilograms. All 10 bundles field tested positive .
for the characteristics of methamphetamine a Schedule II controlled substance.

United States Homeland Security Investigations, Falcon Dam, Texas, Special
Agents were notified and responded to the scene. HSI Special Agents read
AGUILAR her Declaration of Rights, witnessed by CBPO Martinez and stated
that she understood and waived her rights. AGUILAR provided the following
non-verbatim statement:

AGUILAR stated that she purchased the Ford Fusion on January 2019 and has
been traveling into Camargo, Mexico 2-3 times a week to visit her 70-year-old
father. AGUILAR stated that on March of 2019, her brother accidently hit and
killed a relative of a Gulf Cartel member while driving a vehicle and was
severely punished for the accident. A Cartel member took AGUILAR’s Ford
vehicle for 3 weeks and then returned it back to her informing her that she
would be working for the Gulf Cartel transporting narcotics.

AGUILAR stated that on May 2019, after crossing from Mexico, an unknown
male subject appeared at her residence in Rio Grande City, Texas. The unknown
male subject took AGUILAR’s Ford Fusion from her and later returned it a few
hours later. AGUILAR stated that she told the Cartel members that she was
willing to transport narcotics into the U.S. to pay off her brother’s accident.
AGUILAR stated that she knows that it is illegal to transport narcotics from
Mexico into the United States.
